Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of this decision, present the question of the proper dutiable value of certain merchandise described on the commercial invoices accompanying the entries as comic figure pencil sharpeners, number 2050 E, which were exported from Germany.
By stipulation of the parties hereto-, it has been agreed that the market value or the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit values, less the amounts shown on the invoices for ocean freight and insurance. It was further agreed that there was no higher foreign value.
Upon the agreed facts before the court, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis of value for the comic figure pencil sharpeners, number 2050 E, in issue and that said value is the invoice unit values, less the amounts shown on the invoices for ocean freight and insurance.
As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.